DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1-23 are pending and have been examined in this application. 
This communication is the first action on the merits.
Two information disclosure statements (IDS) have been filed on and reviewed by the Examiner.
Claim Objections
Claim 12 is objected to because of the following informalities:  “the occlusion information in the at least one area of interest” appears to be a typographical error and should be “the occlusion information associated with the at least one area of interest” to keep an overall consistent claim language.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-9, 17 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is indefinite because of the recited limitation “wherein obtaining the area information of the at least one area of interest comprises: …”. Claim 2 previously recites “wherein obtaining the area information of the at least one area of interest comprises: …”. Therefore, it is unclear, to the Examiner, whether Applicant meant to instead recite “wherein obtaining the area information of the at least one area of interest further comprises: …” in claim 3 or whether the limitations of claim 3 are meant to replace the limitations of claim 2 or are in any way related to each other.
Claim 3 is indefinite because of the recited limitation “at least one discretized reference path point”. It is unclear, to the Examiner, whether there is any relation between such limitation and the “discretized reference path points” previously recited or not.

Claim 4 is indefinite because of the recited limitation “wherein determining the occlusion information comprises: …”. Claim 2 previously recites “wherein determining the occlusion information associated with the at least one area of interest comprises: …”. Therefore, it is unclear, to the Examiner, whether Applicant meant to instead recite “wherein determining the occlusion information further comprises: …” in claim 4 or whether the limitations of claim 4 are meant to replace the limitations of claim 2 or are in any way related to each other.

Claim 7 is indefinite because of the recited limitation “wherein obtaining the area information of the at least one area of interest comprises: …”. Claim 2 previously recites “wherein obtaining the area information of the at least one area of interest comprises: …”. Therefore, it is unclear, to the Examiner, whether Applicant meant to instead recite “wherein obtaining the area information of the at least one area of interest further comprises: …” in claim 7 or whether the limitations of claim 7 are meant to replace the limitations of claim 2 or are in any way related to each other.

Claim 8 is indefinite because of the recited limitation “wherein obtaining the area information of the at least one area of interest comprises: …”. Claim 8 previously recites “wherein obtaining the area information of the at least one area of interest comprises: …”. Therefore, it is unclear, to the Examiner, whether Applicant meant to instead recite “wherein obtaining the area information of the at least one area of interest further comprises: …” in claim 8 or whether the limitations of claim 8 are meant to replace the limitations of claim 2 or are in any way related to each other.

Claim 9 is indefinite because of the recited limitation “a series of discretized reference path points”. It is unclear, to the Examiner, whether there is any relation between such limitation and the “discretized reference path points” previously recited or not.

Claim 17 is indefinite because of the recited limitation “a path extending from each of the first plurality of areas of interest along a corresponding lane direction interacts paths being different from a current route of the vehicle”. It is unclear, to the Examiner, what exactly Applicant is referring to by a path interacting other paths? Is the path interacting with such other paths? (and if yes, Examiner still needs some more clarification on what Applicant means by that).

Claim 21 is indefinite because of the recited limitation “at least one area of interest” in line 2. It is unclear, to the Examiner, whether Applicant is referring to the same at least one area of interest previously recited or not. 

Claims 5 and 6 are rejected as being dependent upon a rejected claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
101 Analysis – Step 1 
Claim 1 is directed to a method, claim 22 is directed to a vehicle and claim 23 is directed to one or more non-transitory computer storage media. Therefore, claims 1, 22 and 23 are within at least one of the four statutory categories. 
101 Analysis – Step 2A, Prong I 
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. The other analogous claims 22 and 23 are rejected for the same reasons as the representative claim 1 as discussed here. Claim 1 recites: 

A method comprising: 
obtaining, by a perception circuit, area information of at least one area of interest for a vehicle; 
identifying, by the perception circuit, occlusion data associated with the at least one area of interest; 
determining, by the perception circuit, occlusion information associated with the at least one area of interest based on the area information of the at least one area of interest and the occlusion data associated with the at least one area of interest, the occlusion data including data associated with the occlusion information, the occlusion information having a smaller data size than the occlusion data; 
providing, by the perception circuit, the occlusion information to a planning circuit for planning a route for the vehicle; and 
operating the vehicle in accordance with the planned route

The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “determining… and identifying …” in the context of this claim encompasses a person looking at data collected (received, obtained, etc) and forming a simple judgement (determination, identification, analysis, comparison, etc.) either mentally or using a pen and paper. Accordingly, the claim recites at least one abstract idea. The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same). 
101 Analysis – Step 2A, Prong II 
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”): 

A method comprising: 
obtaining, by a perception circuit, area information of at least one area of interest for a vehicle; 
identifying, by the perception circuit, occlusion data associated with the at least one area of interest; 
determining, by the perception circuit, occlusion information associated with the at least one area of interest based on the area information of the at least one area of interest and the occlusion data associated with the at least one area of interest, the occlusion data including data associated with the occlusion information, the occlusion information having a smaller data size than the occlusion data; 
providing, by the perception circuit, the occlusion information to a planning circuit for planning a route for the vehicle; and 
operating the vehicle in accordance with the planned route

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. 
Regarding the additional limitations underlined above, the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (processor, perception circuit, etc.) to perform the process. In particular, the obtaining steps using the perception circuit are recited at a high level of generality (i.e. as a general means of obtaining information information for use in the other steps), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The providing and operating steps are also recited at a high level of generality (i.e. as a general means of providing information and operating the vehicle from/based on some of the previous steps), and amounts to mere post solution action, which is a form of insignificant extra-solution activity. **Specifically because, the limitation “operating the vehicle in accordance with the planned route”, under broadest reasonable interpretation, is NOT positively reciting the vehicle autonomously moving in accordance with the planned route.** Lastly, claims 1, 22 and 23 further recite the “by a/the perception circuit”, “planning circuit”, “vehicle”, “computer processor(s)” and “non-transitory storage media storing instructions” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment. See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). The device(s) and processor(s) are recited at a high level of generality and merely automates the steps. 
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
101 Analysis – Step 2B 
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor (perception circuit, etc.) to perform the steps amounts to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. And as discussed above, the additional limitations discussed above are insignificant extra-solution activities. 
The additional limitations of obtaining information are well-understood, routine and conventional activities because the background recites that the sensors are all conventional sensors, and the specification does not provide any indication that the processor is anything other than a conventional computer. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. The additional limitation of providing information and operating a vehicle is a well-understood, routine, and conventional activity because the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that a mere performance is a well understood, routine, and conventional function. Hence, the claim is not patent eligible. 
Dependent claim(s) 2-21 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or additional elements that do not integrate the judicial exception into a practical application. Therefore, dependent claims 2-21 are not patent eligible under the same rationale as provided for in the rejection of claim 1. 
Therefore, claim(s) 1-23 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihira (US20180118144A1) in view of Silva (US20200225669A1).
Regarding claim 1, Yoshihira discloses a method (see at least abstract) comprising: obtaining, by a perception circuit, area information of at least one area of interest for a vehicle (see at least [0028] and [0048]); identifying, by the perception circuit, occlusion data associated with the at least one area of interest (see at least [0028] and [0040]); determining, by the perception circuit, occlusion information associated with the at least one area of interest based on the area information of the at least one area of interest and the occlusion data associated with the at least one area of interest, the occlusion data including data associated with the occlusion information, the occlusion information having a smaller data size than the occlusion data (see at least [0028], [0040]-[0043], [0049], [0050], [0062], [0063] and [0066]); a planning circuit for planning a route for the vehicle (see at least [0032], [0054] and [0086]); and operating the vehicle in accordance with the planned route (see at least [0034], [0054], [0086] and [0087]).
Yoshihira does not explicitly disclose providing, by the perception circuit, the occlusion information to the planning circuit for planning a route for the vehicle. However, such matter is suggested by Silva (see at least [0018], [0031]-[0033] and [0093]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Yoshihira to incorporate the teachings of Silva which teaches providing, by the perception circuit, the occlusion information to the planning circuit for planning a route for the vehicle since they are both directed to using occlusion data/information for vehicle guidance and incorporation of the teachings of Silva would increase accuracy and thereby increase the reliability of the overall system.

Regarding claim 2, Yoshihira as modified by Silva discloses wherein obtaining the area information of the at least one area of interest comprises: obtaining discretized reference path points along at least one lane direction corresponding to the at least one area of interest (see at least Yoshihira Figure 5, [0028], [0048], [0062] and [0063]), and wherein determining the occlusion information associated with the at least one area of interest comprises: determining the occlusion information associated with the at least one area of interest based on the discretized reference path points (see at least Yoshihira Figure 5, [0028], [0048], [0062] and [0063]).

Regarding claim 3, Yoshihira as modified by Silva discloses wherein obtaining the area information of the at least one area of interest comprises: obtaining a plurality of lane segments sequentially sorted along the at least one lane direction, each lane segment comprising at least one discretized reference path point (see at least Yoshihira Figure 5, Figure 6, [0028], [0048], [0062], [0063], [0066] and [0067]).

Regarding claim 4, Yoshihira does not explicitly disclose wherein determining the occlusion information comprises: determining a respective level of occlusion for each of the plurality of lane segments based on the occlusion data associated with the at least one area of interest. However, such matter is suggested by Silva (see at least [0018], [0020], [0031]-[0034], [0063], [0050], [0051] and [0071]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Yoshihira to incorporate the teachings of Silva which teaches wherein determining the occlusion information comprises: determining a respective level of occlusion for each of the plurality of lane segments based on the occlusion data associated with the at least one area of interest since they are both directed to using occlusion data/information for vehicle guidance and incorporation of the teachings of Silva would increase accuracy and thereby increase the safety and reliability of the overall system.

Regarding claim 5, Yoshihira does not explicitly disclose providing data associated with a graphic interface based on the plurality of lane segments and the respective levels of occlusion. However, such matter is suggested by Silva (see at least [0018], [0020], [0031]-[0034], [0063], [0050]-[0052] and [0071]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Yoshihira to incorporate the teachings of Silva which teaches providing data associated with a graphic interface based on the plurality of lane segments and the respective levels of occlusion since they are both directed to using occlusion data/information for vehicle guidance and incorporation of the teachings of Silva would increase accuracy and thereby increase the safety and reliability of the overall system.

Regarding claim 6, Yoshihira does not explicitly disclose determining occupancy data associated with the at least one area of interest; determining a respective level of occupancy for each of the plurality of lane segments based on the occupancy data associated with the at least one area of interest; and providing occupancy information comprising the respective levels of occupancy for the plurality of lane segments to the planning circuit. However, such matter is suggested by Silva (see at least [0018], [0020], [0031]-[0034], [0040], [0042], [0063], [0050]-[0052] and [0071]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Yoshihira to incorporate the teachings of Silva which teaches determining occupancy data associated with the at least one area of interest; determining a respective level of occupancy for each of the plurality of lane segments based on the occupancy data associated with the at least one area of interest; and providing occupancy information comprising the respective levels of occupancy for the plurality of lane segments to the planning circuit since they are both directed to using occlusion data/information for vehicle guidance and incorporation of the teachings of Silva would increase accuracy and thereby increase the safety and reliability of the overall system.

Regarding claim 7, Yoshihira as modified by Silva discloses wherein obtaining the area information of the at least one area of interest comprises: obtaining the area information of the at least one area of interest from a mapping database (see at least Yoshihira Figure 5, Figure 6, [0028], [0030], [0038] and [0048]).

Regarding claim 8, Yoshihira as modified by Silva discloses wherein obtaining the area information of the at least one area of interest comprises: generating the area information of the at least one area of interest based on mapping data from a mapping database (see at least Yoshihira Figure 5, Figure 6, [0028], [0030], [0038] and [0048]).

Regarding claim 9, Yoshihira as modified by Silva discloses wherein generating the area information of the at least one area of interest comprises: determining an intersection point between a current route of the vehicle and an area of interest of the at least one area of interest or an extension of the area of interest along a lane direction; and determining, from the intersection point, a series of discretized reference path points along a direction opposite to the lane direction within the area of interest (see at least Yoshihira Figure 5, [0028], [0048], [0062] and [0063]).

Regarding claim 10, Yoshihira fails to disclose wherein determining the occlusion information comprises: determining at least one level of occlusion for at least one representative shape corresponding to at least one occluded object within the at least one area of interest. However, such matter is suggested by Silva (see at least [0018], [0020], [0031]-[0034], [0063], [0050], [0051] and [0071]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Yoshihira to incorporate the teachings of Silva which teaches wherein determining the occlusion information comprises: determining at least one level of occlusion for at least one representative shape corresponding to at least one occluded object within the at least one area of interest since they are both directed to using occlusion data/information for vehicle guidance and incorporation of the teachings of Silva would increase accuracy and thereby increase the safety and reliability of the overall system.

Regarding claim 11, Yoshihira as modified by Silva discloses wherein identifying the occlusion data associated with the at least one area of interest comprises: querying a representative element within the at least one area of interest; and obtaining the occlusion data based on the representative element (see at least Yoshihira Figure 5, [0028], [0040]-[0043], [0048], [0049], [0050], [0062], [0063] and [0066]).

Regarding claim 12, Yoshihira as modified by Silva discloses applying a temporal filtering algorithm to the occlusion data to update the occlusion information in the at least one area of interest (see at least Yoshihira Figure 5, [0028], [0040]-[0043], [0048], [0049], [0050], [0055], [0067] and [0082]-[0084]).

Regarding claim 13, Yoshihira as modified by Silva discloses wherein applying the temporal filtering algorithm comprises: updating the occlusion information based on a velocity attribute and a direction attribute of at least one occluded object in the at least one area of interest (see at least Yoshihira Figure 5, [0028], [0040]-[0043], [0048], [0049], [0050], [0055], [0067] and [0082]-[0084]).

Regarding claim 14, Yoshihira fails to disclose wherein determining the occlusion information associated with the at least one area of interest comprises: determining respective levels of occlusion for a plurality of partitioned segments based on the area information of the at least one area of interest, and wherein updating the occlusion information comprises: updating at least one respective level of occlusion of at least one partitioned segment of the plurality of partitioned segments according to a motion of the at least one occluded object in the at least one area of interest, the motion being based on the velocity attribute of the at least one occluded object. However, such matter is suggested by Silva (see at least [0018], [0020], [0031]-[0034], [0063], [0050], [0051] and [0071]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Yoshihira to incorporate the teachings of Silva which teaches wherein determining the occlusion information associated with the at least one area of interest comprises: determining respective levels of occlusion for a plurality of partitioned segments based on the area information of the at least one area of interest, and wherein updating the occlusion information comprises: updating at least one respective level of occlusion of at least one partitioned segment of the plurality of partitioned segments according to a motion of the at least one occluded object in the at least one area of interest, the motion being based on the velocity attribute of the at least one occluded object since they are both directed to using occlusion data/information for vehicle guidance and incorporation of the teachings of Silva would increase accuracy and thereby increase the safety and reliability of the overall system.

Regarding claim 15, Yoshihira as modified by Silva discloses receiving the planned route of the vehicle from the planning circuit; and updating the at least one area of interest for the vehicle based on the planned route (see at least Yoshihira Figures 4A-8B, [0028], [0040]-[0043], [0048], [0049], [0050], [0055], [0067] and [0082]-[0084]).

Regarding claim 16, Yoshihira as modified by Silva discloses periodically querying a plurality of areas of interest within a predetermined distance from the vehicle; and periodically providing occlusion information associated with the plurality of areas of interest to the planning circuit based on periodically querying the plurality of areas of interest (see at least Yoshihira Figures 4A-8B, [0028], [0040]-[0043], [0046], [0048], [0049] and [0050]).

Regarding claim 17, Yoshihira as modified by Silva discloses filtering out a first plurality of areas of interest from the plurality of areas of interest, a path extending from each of the first plurality of areas of interest along a corresponding lane direction interacts paths being different from a current route of the vehicle; and publishing occlusion information associated with a second plurality of areas of interest to the planning circuit, the second plurality of areas of interest being areas of interest included in the plurality of areas of interest and different from the first plurality of areas of interest (see at least Yoshihira Figure 4A-8B, [0028], [0040]-[0043], [0048], [0049], [0050], [0055], [0062], [0063], [0067] and [0082]-[0084]).

Regarding claim 18, Yoshihira as modified by Silva discloses determining the at least one area of interest to be at least one precedence area associated with an intersection in a current route for the vehicle (see at least Yoshihira Figure 4A-8B, [0028], [0040]-[0043], [0048], [0049], [0050], [0055], [0062], [0063], [0067] and [0082]-[0084]).

Regarding claim 19, Yoshihira as modified by Silva discloses wherein obtaining the area information of the at least one area of interest comprises obtaining at least one of: an identifier of a lane corresponding to the at least one precedence area, or an identifier of a lane connector corresponding to the at least one precedence area (see at least Yoshihira Figure 4A-8B, [0028], [0040]-[0043], [0048], [0049], [0050], [0055], [0062], [0063], [0067] and [0082]-[0084]).

Regarding claim 20, Yoshihira as modified by Silva discloses determining the at least one area of interest to be at least one stop area associated with a stop line in a current route for the vehicle, wherein determining the occlusion information comprises: determining a level of occlusion of the at least one stop area (see at least Yoshihira Figure 4A-8B, [0028], [0040]-[0043], [0048], [0049], [0050], [0055], [0062], [0063], [0067] and [0082]-[0084]).

Regarding claim 21, Yoshihira as modified by Silva discloses wherein obtaining the area information of at least one area of interest comprises: obtaining a respective unique identifier for each area of interest among a plurality of areas, and wherein the method further comprises: providing the respective unique identifier for each area of interest, together with occlusion information corresponding to each area of interest, to the planning circuit (see at least Yoshihira Figure 4A-8B, [0028], [0040]-[0043], [0048], [0049], [0050], [0055], [0062], [0063], [0067] and [0082]-[0084]; see rejection of claim 1 for providing information to the planning circuit).

Regarding claim 22, Yoshihira discloses a vehicle comprising: one or more computer processors; and one or more non-transitory storage media storing instructions which, when executed by the one or more computer processors, cause performance of operations (see at least abstract and Figures 1-4A). The rest of claim 22 is commensurate in scope with claim 1. See above for rejection of claim 1.

Regarding claim 23, Yoshihira discloses one or more non-transitory storage media storing instructions which, when executed by one or more computing devices, cause performance of operations (see at least abstract and Figures 1-4A). The rest of claim 23 is commensurate in scope with claim 1. See above for rejection of claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please observe the prior arts cited in the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661. The examiner can normally be reached Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M./Examiner, Art Unit 3667         

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667